PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT


           Nos. 13-1380 and 13-1478


      DOMINGO COLON MONTANEZ;
          TIMOTHY A. HALE

                       v.

 SECRETARY PENNSYLVANIA DEPARTMENT
 OF CORRECTIONS; SCI ROCKVIEW INMATE
ACCOUNTING OFFICE; SUPERINTENDENT F. J.
      TENNIS; FRANCIS M. DOUGHERTY;
    EARL E. WALKER; RAYMOND CINGEL;
  PENNSYLVANIA DOC; MICHAEL OPPMAN;
     DIAN DETWILER; HARRY E. WILSON

           Domingo Colon Montanez,
                         Appellant in 13-1380

                 Timothy Hale,
                          Appellant in 13-1478


 On Appeal from the United States District Court
     for the Middle District of Pennsylvania
       (District Court No. 4-04-cv-02569)
  District Judge: Honorable A. Richard Caputo
                Argued on November 7, 2013

       Before: GREENAWAY, JR., VANASKIE and
                 ROTH, Circuit Judges

              (Opinion filed: August 15, 2014)

Ernest D. Preate, Jr., Esquire (Argued)
Andrew M. Milz, Esquire
400 Spruce Street
Suite 300
Mellon Bank Building
Scranton, PA 18503

      Counsel for Appellant Domingo Colon Montanez

Su Ming Yeh, Esquire (Argued)
Pennsylvania Institutional Law Project
718 Arch Street
Suite 304S
Philadelphia, PA 19106

      Counsel for Appellant Timothy A. Hale

Howard G. Hopkirk, Esquire (Argued)
Office of Attorney General of Pennsylvania
Strawberry Square
15th Floor
Harrisburg, PA 17102

      Counsel for Appellees




                              2
               AMENDED OPINION


ROTH, Circuit Judge:

       Plaintiffs Domingo Colón Montañez and Timothy
Hale appeal the District Court’s order granting summary
judgment in favor of the defendants on claims for damages
and injunctive relief pursuant to 42 U.S.C. § 1983.
Defendants are officials of the Pennsylvania Department of
Corrections (DOC) and its related prisons. For the reasons
that follow, we will affirm in part and reverse in part the
District Court’s judgment.

                             I.

        This appeal involves the consolidated challenges of
two inmates in the Pennsylvania Department of Corrections
prison system to the DOC’s implementation of a program that
automatically deducts funds from prisoners’ inmate accounts
to cover court-ordered restitution, fines, and costs. The DOC
maintains bank accounts for the inmates incarcerated in its
facilities. Inmates use the funds in these accounts to cover
the costs of certain goods and services they purchase during
their time of incarceration. The DOC provides for the most
basic needs of the inmates—such as food and shelter—
without charge to the inmates’ accounts. Inmates must pay




                             3
for access to additional products and services, unless they
qualify as indigent. For example, inmates must purchase
items such as soap, deodorant, toothpaste, and over-the-
counter medications. Inmates are also responsible for
medical co-pays and the cost of access to legal services,
although in some circumstances inmates’ constitutional rights
compel the DOC to provide access to these services without
regard to inmates’ ability to pay. See, e.g., Reynolds v.
Wagner, 128 F.3d 166, 174 (3d Cir. 1997). Inmates accrue
money in their accounts through wages—capped at 51 cents
an hour—for work conducted for the prison system or
through gifts from friends and family.

         In 1998, the Pennsylvania Legislature enacted Act 84,
which amended section 9728(b) of the Pennsylvania
Sentencing Code. Through these amendments, the legislature
authorized the DOC “to make monetary deductions from
inmate personal accounts for the purpose of collecting
restitution or any other court-ordered obligation or costs.” 42
Pa. Cons. Stat. § 9728(b)(5). Act 84 also directed that the
“Department of Corrections shall develop guidelines relating
to its responsibilities under this paragraph.” Id.

       The DOC exercised its obligation to develop
guidelines relating to the collection of court-ordered monetary
obligations of its inmates by promulgating policy DC-ADM-
005, effective October 16, 1998 (the DOC Policy).1 The
current version of the Policy provides, in relevant part, that

1
  The DOC policy has been amended several times since its
initial promulgation, most recently in October 2007. Neither
party suggests that the amendments impact Plaintiffs’ claims
for damages or injunctive relief.




                              4
the business office of each DOC facility makes “payments of
20% of the inmate’s account balance and monthly income for
restitution, reparation, fees, costs, fines, and/or penalties
associated with the criminal proceedings pursuant to” Act 84,
“provided that the inmate has a balance that exceeds $10.00.”
The DOC’s authority to make deductions is automatically
triggered when it receives a sentencing order that includes a
monetary portion. There is no requirement in the Policy that
the relevant court order contain a provision for the automatic
deduction of funds from an inmate account. The DOC does
not provide inmates with any hearing or other opportunity to
be heard before the deductions commence.

        Montañez and Hale are two inmates in the DOC prison
system who have had funds deducted from their inmate
accounts pursuant to the DOC Policy. Each separately filed
suit against DOC Secretary Jeffrey Beard, as well as other
DOC officials responsible for processing the deductions
(collectively, the Corrections Officials). The crux of both
lawsuits is that the plaintiffs’ procedural due process rights
were violated when the Corrections Officials enforced the
DOC Policy and made automatic deductions from the
plaintiffs’ inmate accounts.2 Because these claims depend on
the notice and process granted to each plaintiff, we will
discuss the specific process given to each plaintiff in some
detail.

                             A.


2
 In addition, Montañez asserted an additional claim that the
DOC Policy violated his rights under the Equal Protection
Clause of the Fourteenth Amendment.




                              5
        On January 6, 2004, Hale was sentenced in a
Pennsylvania criminal proceeding to 82 to 160 months in
prison. As part of this sentence, Hale was ordered to pay
restitution in the amount of $1,191.11, and a fine of $1,000.
The sentencing judge also ordered Hale to pay an unspecified
amount for “the cost of the proceeding.” The final total of the
costs, $1,462.53, was not determined until sometime after the
sentencing hearing. The sentencing judge made no reference
to Act 84 or the DOC’s authority to make automatic
deductions from funds held in an inmate account.

        The parties dispute the exact parameters of the notice
Hale received regarding the DOC Policy and Act 84 upon his
intake to the DOC prison system. According to a sworn
declaration submitted by the Corrections Officials, Hale
underwent new prisoner orientation when he was first
admitted, at which time he was informed that money could be
deducted from his inmate account to satisfy court-ordered
debts. The Corrections Officials also contend that Hale was
shown a video orientation and given an inmate handbook that
set forth pertinent provisions of the DOC’s grievance and
debt collection policies. Further, Hale’s institutional file
contains a form notice dated February 19, 2004—prior to the
initiation of any deductions—which sets forth the substance
of the DOC Policy. The record does not confirm, however,
whether Hale actually received this form notice. Hale
contradicts each of these assertions in a sworn declaration of
his own. In particular, Hale asserts that he was never
informed that the DOC would deduct funds from his inmate
account and was unaware of the DOC Policy until after the
deductions commenced.




                              6
        Hale admits that, during his initial orientation, he
received an inmate handbook, which contains an explanation
of the inmate accounts. While the handbook does not contain
a copy of the DOC Policy, it does contain two references to
the DOC’s ability to deduct funds from inmate accounts. In
particular, the handbook explains, “If you were ordered to pay
restitution, reparation, fees, costs, fines, and/or penalties
associated with court proceedings, the DOC will collect
monies from your account to pay those amounts.” The
handbook further provides:

             1. In accordance with 42 Pa. C.S.
             §9728, the DOC shall collect monies
             from your account if the court orders you
             to pay restitution, reparation, fees, costs,
             fines, and/or penalties associated with
             the criminal proceedings.

             2. The DOC shall also collect court
             costs and filing fees as ordered by a
             court.

             ...

             7. For more information on the
             collection of debts, refer to DOC policy
             DC-ADM 005.

       Hale also notes that there are several discrepancies
with respect to his total amount of court-ordered restitution,
fees, and costs. The judgment entered in Hale’s criminal case
indicates that he owed a total of $2,783.86, while his 300B




                              7
form3 lists a total of $4,373.64. In addition, Hale’s 300B
form erroneously inflated the amount Hale owed in restitution
by over $700.

       It is undisputed that the DOC provided no opportunity
for Hale to be heard regarding his record of court-ordered
monetary obligations or the automatic deductions. Hale filed
this lawsuit in the U.S. District Court for the Middle District
of Pennsylvania on December 15, 2004.

                              B.

        On January 7, 2000, Montañez participated in a
Pennsylvania criminal sentencing hearing at which he
received a sentence of 5.5 to 20 years in prison. Montañez
was also ordered to pay restitution in the amount of $148.60,
a fine in the amount of $100, and the costs of the prosecution.
As with Hale, the costs portion of Montañez’s sentence was
not calculated until after the hearing. At no point did the
sentencing judge explain that the DOC had the authority to
automatically deduct 20% of Montañez’s inmate account to
pay these debts or otherwise refer to the DOC Policy.

       Montañez asserts that he did not receive his 300B form
or any other notice as to the total amount of his court-ordered

3
  The 300B is a form created by the DOC to assist it in
determining the total amount of court-ordered obligations
imposed on each inmate in the DOC system. The DOC
provides these forms to the Court of Common Pleas for the
county in which the inmate was sentenced. The Clerk of
Court for each county supplies the information and fills out
the form, which is then transmitted to the DOC.




                              8
obligations in time for him to move for reconsideration or file
a direct appeal from the District Court’s assessment of costs.
Montañez did, however, file an appeal with respect to his
conviction and sentence, and later filed petitions and other
requests to modify his amounts owed.

       As with Hale, the parties disagree as to the full extent
of notice Montañez received regarding the DOC Policy upon
his intake to the DOC prison system. Montañez asserts that
he was never informed about the total amount of his court-
ordered obligations, never received a copy of his 300B form,
and was never informed about the DOC Policy. The
Corrections Officials, on the other hand, dispute each of these
claims. Both parties agree that the inmate handbook given to
Montañez upon his admission to the DOC system contained
no reference to the DOC policy. It is similarly undisputed
that Montañez had no opportunity to be heard before the
deductions commenced.

        The DOC began deducting funds from Montañez’s
account pursuant to its policy on April 6, 2000. These
deductions continued until 2010, when Montañez’s debt was
satisfied. Montañez admits that he received an inmate
account statement every month, which included a debit
described as “Act 84 transaction.”

       Montañez asserts that he was not aware of the import
of this description, or of Act 84 or the DOC policy, until
“sometime in 2002.” Upon learning of the significance of
these transactions, Montañez filed the first of a series of
grievances with the DOC on November 17, 2002. These
grievances were predicated on the fact that Montañez had not
received any hearing to determine if he was able to afford the




                              9
deductions, and questioned the lack of a court order
authorizing the deductions. The DOC rejected Montañez’s
grievance, stating that it would “continue to collect fines,
restitution and costs from” Montañez “unless the sentencing
court enters an order relieving” him from his obligations. On
May 19, 2003, Montañez petitioned his sentencing judge
seeking a copy of the order authorizing deductions from his
account. The court denied this request, indicating that it had
never entered an order initiating automatic deductions from
Montañez’s inmate account. Montañez filed this lawsuit in
the U.S. District Court for the Middle District of
Pennsylvania on November 29, 2004.

                              C.

       This is the third time these cases have been before our
Court. In two previous appeals, we held that the allegations
in the complaints submitted by Hale and Montañez were
sufficient to state a claim that their due process rights were
violated. See Montañez v. Beard, 344 F. App’x 833 (3d Cir.
2009) (Montañez I); Hale v. Beard, 168 F. App’x 532 (3d Cir.
2006).

        After post-remand discovery, the District Court
granted the Corrections Officials’ motion for summary
judgment on all claims. In particular, the District Court ruled
that: (1) Montañez’s claims were barred by the applicable
statute of limitations; (2) Hale received all process he was due
under the Constitution; and (3) the Corrections Officials were
entitled to qualified immunity from all claims for monetary
damages in any event. Plaintiffs appeal from that decision.

                              II.




                              10
       This Court reviews “an award of summary judgment
de novo, applying the same test on review that the District
Court should have applied” and views the facts in the light
most favorable to the nonmoving party. Burns v. Pa. Dep’t of
Corr., 642 F.3d 163, 170 (3d Cir. 2011) (internal quotation
marks omitted). A court “shall grant summary judgment if
the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). Similarly, qualified
immunity “raises a purely legal issue” that this Court reviews
de novo. Burns, 642 F.3d at 170.

       For the reasons stated below, we will reverse the
District Court’s order with respect to Hale’s due process
claim for injunctive relief. We will affirm on all other
grounds.

                               A.

        Montañez argues that the District Court erred in
concluding that his procedural due process claim was barred
by the statute of limitations. The statute of limitations for a §
1983 claim arising in Pennsylvania is two years. Kach v.
Hose, 589 F.3d 626, 634 (3d Cir. 2009). The District Court
held that Montañez’s cause of action accrued, at the latest,
when he filed a grievance asserting that the deductions from
his account were “unconstitutional and a violation of due
process” on November 17, 2002. Because Montanez did not
file his complaint in this action until November 29, 2004, the
District Court concluded that Montañez’s claims were
untimely. We will affirm.

                               1.




                               11
       The date of accrual in a § 1983 action is determined by
federal law. Kach, 589 F.3d at 634. Under federal law, a
cause of action accrues “‘when the plaintiff knew or should
have known of the injury upon which the action is based.’”
Id. (quoting Sameric Corp. v. City of Philadelphia, 142 F.3d
582, 599 (3d Cir. 1998)). Montañez argues that his cause of
action accrued on November 27, 2002, because this was the
date the DOC denied his grievance challenging the
deductions.

       Montañez’s cause of action is based on the injury he
allegedly suffered when the DOC applied the DOC Policy to
his inmate account without due process. This Court has
previously noted with regard to deductions from inmate
accounts that an “alleged violation of [an inmate’s]
Fourteenth Amendment right to due process occur[s] at the
moment he was deprived of his property interest without
notice and a predeprivation hearing (i.e., when [prison]
employees seized the money in his inmate account).”
Higgins v. Beyer, 293 F.3d 683, 694 n.3 (3d Cir. 2002).
Following this rule, Montañez’s alleged injury occurred on
April 6, 2000, when the DOC first deducted funds from his
account.4 It was at this point that the DOC deprived

4
 Montañez also argues that his cause of action did not accrue
until he should have known that his due process rights had
been violated. This is not correct; a cause of action accrues
upon “a plaintiff’s discovery of the actual, as opposed to the
legal, injury . . ..” Oshiver v. Levin, Fishbein, Sedran &
Berman, 38 F.3d 1380, 1386 (3d Cir. 1994). Montañez’s
actual injury occurred on the date that funds were deducted
from his inmate account.




                             12
Montañez of his property interests, allegedly without due
process. Montañez “knew or should have known of” this
injury within a month of the first deduction, as he received an
inmate account statement that reflected the debit from his
account. See Kach, 589 F.3d at 634. As a result, Montañez’s
claim accrued in April or May of 2000, and the statute of
limitations had expired by the time he filed his complaint in
this action.
                              2.

        Montañez seeks to avoid application of the statute of
limitations by invoking the continuing violation doctrine.
Under that doctrine, “when a defendant’s conduct is part of a
continuing practice, an action is timely so long as the last act
evidencing the continuing practice falls within the limitations
period.” Cowell v. Palmer Twp., 263 F.3d 286, 292 (3d Cir.
2001) (internal quotation marks omitted).

        There are several barriers that preclude Montañez from
invoking this doctrine. Initially, the continuing violation
doctrine does not apply when the plaintiff “is aware of the
injury at the time it occurred.” Morganroth & Morganroth v.
Norris, McLaughlin & Marcus, P.C., 331 F.3d 406, 417 n.6
(3d Cir. 2003). As we have just explained, Montañez was
aware of the relevant injury—the government seizure of
funds from his inmate account—very shortly after it occurred.
Despite this knowledge, Montañez failed to assert his rights
in a timely fashion.

       Furthermore, Montañez’s argument that he suffered a
continuing violation is based on the fact that the DOC
continued to make deductions from his account. But a
“continuing violation is occasioned by continual unlawful




                              13
acts, not continual ill effects from an original violation.”
Weis-Buy Servs., Inc. v. Paglia, 411 F.3d 415, 423 (3d Cir.
2005) (emphasis added) (internal quotation marks omitted).
The DOC’s decision to enforce the DOC Policy against
Montañez and its first deduction from his prison account
constituted a discrete and independently actionable act, which
triggered Montañez’s obligation to assert his rights. The fact
that the DOC made subsequent deductions pursuant to the
DOC Policy does not make out a continuing violation. See
Cowell, 263 F.3d at 292–93.

                              3.

        In addition to his arguments regarding accrual,
Montañez also argues that the statute of limitations should be
equitably tolled, either because the DOC “fraudulently
concealed its responsibility for the deductions” or because
Montañez engaged in the inmate grievance process to settle
his claims. We disagree, and find no basis to equitably toll
the statute of limitations.

        Generally, “state tolling principles also govern § 1983
claims” unless they conflict with “federal law or policy.”
Kach, 589 F.3d at 639.             “Pennsylvania’s fraudulent
concealment doctrine tolls the statute of limitations where
‘through fraud or concealment the defendant causes the
plaintiff to relax vigilance or deviate from the right of
inquiry.’” Mest v. Cabot Corp., 449 F.3d 502, 516 (3d Cir.
2006) (quoting Ciccarelli v. Carey Canadian Mines, Ltd., 757
F.2d 548, 556 (3d Cir. 1985)). Even if a plaintiff can
establish that the defendant engaged in fraudulent
concealment, the statute of limitations “begins to run when
the injured party knows or reasonably should know of his




                              14
injury and its cause.” Fine v. Checcio, 870 A.2d 850, 861
(Pa. 2005).

        Montañez argues that the DOC “fraudulently
concealed its responsibility for the deductions” by suggesting
that he take his complaints about the deductions to his
sentencing court.       The statements Montañez identifies,
however, were made in response to the grievances he filed
more than two years after his cause of action accrued. As a
result, any alleged fraud by the DOC could not possibly have
been the reason that Montañez delayed asserting his rights.
See Uber v. Slippery Rock Univ. of Pa., 887 A.2d 362, 366
(Pa. Commw. Ct. 2005). When he finally did file a
grievance, it requested “inmate account staff and business
office staffs [sic] to stop deducting 20% out of” the funds in
his account, which shows that Montañez was not confused
about the source of his injury. In other words, Montañez
waited over two years after learning of the deductions to take
any action to protect his rights. Montañez simply delayed too
long to take advantage of equitable tolling doctrines.5




5
  Montañez also argues that the statute of limitations should
be tolled while he exhausted his administrative remedies.
Specifically, he argues that the limitations period should be
tolled from November 17, 2002, when he filed his first
grievance, until December 5, 2003, when the DOC denied his
last grievance. But Montañez’s claim accrued in April or
May of 2000. Thus, even if the administrative process could
toll the statute of limitations, the complaint would still be
untimely because Montañez waited too long to file his first
grievance.




                             15
       In sum, the statute of limitations on Montañez’s claims
expired before he initiated this lawsuit, and no basis for
equitable tolling applies. We will therefore affirm the District
Court’s holding that Montañez’s claims are time-barred.6
Because there is no question that Hale’s due process claim
was timely filed, however, we will now consider the merits of
his appeal.

                              B.

        To analyze a claim for procedural due process, a
court “must first ‘determine whether the nature of the interest
is one within the contemplation of the ‘liberty or property’
language of the Fourteenth Amendment.’”             Evans v.
Secretary Pa. Dep’t of Corr., 645 F.3d 650, 663 (3d Cir.
2011) (quoting Newman v. Beard, 617 F.3d 775, 782 (3d Cir.
2010)). If the court determines that “the interest asserted is
protected by the Due Process Clause, the question then
becomes what process is due to protect it.” Newman, 617
F.3d at 783 (citation omitted) (internal quotation marks
omitted).

       Both parties agree that inmates have a constitutional
property interest in funds held in prison accounts. See
Reynolds, 128 F.3d at 179. Thus, the only remaining question
on the merits of Hale’s due process claim is whether the
Corrections Officials provided sufficient process when they



6
  Because we hold that Montañez’s claims are barred by the
statute of limitations, we need not consider his argument that
the District Court erred by failing to consider his claims under
the Equal Protection Clause of the Fourteenth Amendment.




                              16
implemented the DOC Policy and deducted funds from
Hale’s inmate account.

                              1.

       Before turning to the merits of Hale’s due process
challenge, we wish to emphasize the narrowness of Hale’s
constitutional claim. Hale does not seek in this action to
challenge the final amount of fines, restitution, and costs
imposed against him by the sentencing judge in his state
criminal proceeding.      Nor does he otherwise seek to
undermine the validity of his criminal sentence. Such a
challenge would not be cognizable in a § 1983 action unless
the prisoner could prove that he had previously obtained a
favorable termination of his state court criminal proceeding.
See, e.g., Heck v. Humphrey, 512 U.S. 477 (1994); Gilles v.
Davis, 427 F.3d 197, 208–09 (3d Cir. 2005). Further, Hale
does not suggest that any additional process must be given by
the Pennsylvania courts rather than DOC administrators. Cf.
Buck v. Beard, 879 A.2d 157 (Pa. 2005) (rejecting the
argument that the due process considerations require a
judicial default hearing before deductions may be made from
inmate accounts).

       Instead, Hale’s due process claim is narrowly focused
on whether inmates must be provided with notice of the DOC
Policy and an opportunity to be heard regarding application of
the Policy prior to the first deduction,7 and, if they must,



7
 As Hale’s counsel acknowledged during oral argument, Hale
seeks only notice and a single opportunity to be heard prior to
the first deduction. He does not argue that inmates must




                              17
whether the current procedures implemented by the
Corrections Officials are sufficient. It is to these narrow
issues that we now turn.



                               2.

       The District Court ruled that the DOC’s post-
deprivation grievance procedures are sufficient to meet Hale’s
procedural due process rights, and that no pre-deprivation
hearing was required. We disagree and will reverse.

       Procedural due process claims are governed by the
standard first enunciated in Mathews v. Eldridge, 424 U.S.
319, 335 (1976). Under that standard, a court is to weigh
three factors: (1) “the private interest that will be affected by
the official action”, (2) “the risk of an erroneous deprivation
of such interest through the procedures used” and the value of
“additional or substitute procedural safeguards”, and (3) the
governmental interest, “including the function involved and
the fiscal and administrative burdens that the additional or
substitute procedural requirements would entail.” Id.

       State prisoners plainly have a property interest in the
funds in their inmate accounts. See, e.g., Reynolds, 128 F.3d
at 179. As other courts have held, however, this interest is
reduced because inmates “are not entitled to complete control
over their money while in prison.” See Mahers v. Halford, 76
F.3d 951, 954 (8th Cir. 1996). Further, the government has


receive notice and an opportunity to be heard prior to each
and every subsequent deduction.




                               18
an “important state interest” in collecting restitution, costs,
and fines from incarcerated criminal offenders to compensate
victims. See id. at 956.

       The question remains, however, whether additional
pre-deprivation process would be effective and whether that
process would be overly burdensome on the government. As
a default matter, “[i]n situations where the State feasibly can
provide a predeprivation hearing before taking property, it
generally must do so regardless of the adequacy of a
postdeprivation tort remedy to compensate for the taking.”
Zinermon v. Burch, 494 U.S. 113, 132 (1990). Thus, where
the pre-deprivation safeguards “would be of use in preventing
the kind of deprivation alleged,” the state must provide such a
hearing. Id. at 139. We have previously applied this default
rule to state actions pursuant to “an established state
procedure” that would deprive inmates of the funds in their
inmate accounts. Higgins, 293 F.3d at 694; see also Burns v.
Pa. Dep’t of Corr., 642 F.3d 163, 171–73 (3d Cir. 2011).

        Where pre-deprivation process is not feasible, this
default rule does not apply. Thus, in the “unusual case”
where “the value of predeprivation safeguards . . . is
negligible in preventing the kind of deprivation at issue,” the
state is not constitutionally required to provide any pre-
deprivation process. Zinermon, 494 U.S. at 129. Following
this rule, we have held that assessments against inmate
accounts to defray the costs of medical treatment, Reynolds,
128 F.3d 166, or the application of a fixed fee to defray the
costs of room and board, Tillman v. Lebanon County Corr.
Facility, 221 F.3d 410 (3d Cir. 2000), present the types of
situations where pre-deprivation hearings are impractical or
would be meaningless. Most pertinently, the court in Tillman




                              19
reasoned that a program involving “routine matters of
accounting, with a low risk of error,” requires no pre-
deprivation process. Id. at 422.

       Taken together, these cases make clear that when pre-
deprivation process could be effective in preventing errors,
that process is required. See Burns, 642 F.3d 163; Higgins,
293 F.3d at 693–94. When deductions from inmate accounts
involve “routine matters of accounting” based on fixed fees or
where temporal exigencies require immediate action, pre-
deprivation hearings are not required. Tillman, 221 F.3d at
422; Reynolds, 128 F.3d at 180. In either event, however,
inmates are entitled to some pre-deprivation notice of the
prison’s deduction policy. See Reynolds, 128 F.3d at 180.

        Applying this distinction, we find that the District
Court erred in determining that pre-deprivation process was
not constitutionally required. Unlike the cases in which we
have held that pre-deprivation process is unnecessary, there is
nothing about the DOC Policy that requires the DOC to take
immediate action to deduct funds from inmate accounts to
satisfy court-ordered obligations. Any short delay that might
result from offering inmates an opportunity to be heard on
application of the DOC Policy before it is applied would not
seriously undermine the Commonwealth’s ability to recover
costs.

       The DOC Policy does not involve fixed assessments
that uniformly apply to all inmates. Each inmate in the DOC
system has a unique judgment, with individualized amounts
of court-ordered obligations. This case is thus unlike the
room-and-board assessments in Tillman, which were a fixed
$10 daily charge for each inmate. Tillman, 221 F.3d at 414.




                              20
For this reason, the DOC’s process of seeking deductions is
not a mere “accounting” issue that applies a fixed dollar
amount per day to each inmate. Id. at 422. It requires
individualized process to determine each inmate’s total cost
prior to the commencement of the deductions.

        Further, additional pre-deprivation process would
mitigate at least some risk of error in the application of the
DOC Policy. Viewing the evidence in his favor, Hale did not
obtain individualized information as to how much he actually
owed for costs, fines, and restitution prior to deductions being
made. Hale had no opportunity to object to the total amounts
entered into the DOC system. In fact, Hale’s 300B form
erroneously inflated the amount of his court-ordered
restitution by nearly $800. This error might have been
prevented if Hale had been provided with a pre-deprivation
opportunity to review his personalized information and lodge
objections to the deductions. In other cases, a pre-deprivation
opportunity to object to the assessments might prevent
deductions from being made from funds exempt from the
DOC’s policy. See Higgins, 293 F.3d at 694 (suggesting that
a pre-deprivation hearing might have prevented prison
administrators from improperly seizing VA benefits).

        Requiring that the DOC provide pre-deprivation
process need not be administratively burdensome. Other
jurisdictions have been able to implement pre-deprivation
process in similar circumstances. The State of Iowa, which
requires nearly all of its criminal offenders to pay restitution
while incarcerated, requires that prison administrators provide
“[w]ritten notice of the amount of the deduction . . . to the
inmate, who shall have five days after receipt of the notice to
submit in writing any and all objections to the deduction.”




                              21
Iowa Code § 904.702(1); see also Walters v. Grossheim, 525
N.W.2d 830, 832–33 (Iowa 1994) (holding that due process
considerations required similar procedures). In Ohio, prison
administrators must provide “notice to the inmate of the debt
and its intent to seize money from the inmate’s account,”
“inform the inmate of a right to claim exemptions,” and
provide the inmate with “an opportunity to assert any
exemption or defense” before any money may be withdrawn
from the account. State v. Peacock, 2003-Ohio-6772 (Ct.
App. 2003); see also Ohio Admin. Code 5120-5-03(C).

       In sum, considering the factors required by Mathews,
the government’s interest in collecting restitution, fines, and
other costs from convicted criminals does not overcome the
default requirement that inmates be provided with process
before being deprived of funds in their inmate accounts. The
District Court therefore erred in holding that the DOC’s post-
deprivation grievance procedures were all that the
Constitution required.

                               3.

       Having determined that no sufficient reason exists to
deviate from the default of pre-deprivation notice and an
opportunity to be heard, we now consider whether Hale
received sufficient process in this case. The Corrections
Officials argue that Hale’s sentencing hearing and subsequent
appellate rights provide all the pre-deprivation process Hale is
due. We disagree and hold that Hale’s sentencing hearing
was insufficient to satisfy the Due Process Clause of the
Fourteenth Amendment.




                              22
       The Corrections Officials’ argument primarily relies
on the decision in Buck v. Beard, 879 A.2d 157, 161 (Pa.
2005). In Buck, the Pennsylvania Supreme Court held that
the Pennsylvania and federal Constitutions did not require the
DOC to obtain a judicial determination of ability to pay prior
to deducting funds from an inmate account. Id. at 159–60.
As the prior Third Circuit panel in this very case noted, the
“Court’s reasoning in Buck informs our analysis,” but “it is
not dispositive.” Montañez I, 344 F. App’x at 835.

        The simple response to the Corrections Officials’
reliance on Buck is that we largely agree with that decision.
Pennsylvania need not provide an additional judicial hearing
for every inmate to determine ability to pay before making
deductions from their inmate account when the sentencing
court has already considered the inmate’s ability to pay when
entering the sentence. See 42 Pa. Cons. Stat. § 9726(d) (“In
determining the amount and method of payment of a fine, the
court shall take into account the financial resources of the
defendant and the nature of the burden that its payment will
impose.”). Hale’s challenge, however, is not that the DOC
must provide a judicial default hearing prior to the
commencement of inmate deductions. Rather, Hale argues
that, regardless of the source of the information, inmates must
be at least notified of the DOC Policy and the final amount of
costs to be deducted and be given an opportunity to be heard
on objections to the amounts prior to the deductions. Buck
simply does not address this argument.

      Our prior cases make plain that the mere fact that an
inmate’s sentence includes a fine, coupled with a state statute
compelling prison administrators to deduct funds from the
inmate’s prison account, does not satisfy the requirements of




                              23
pre-deprivation due process. Higgins, 293 F.3d at 694. In
Higgins, we considered a similar cost recovery scheme in
New Jersey and held that the inmate had “alleged sufficient
facts to establish that he was entitled to a predeprivation
notice and hearing” despite the fact that he had an opportunity
to challenge the monetary portion of his judgment during
sentencing. Id. Similarly, the existence of a general statutory
provision and implementing regulations providing the DOC
with authority to collect funds from inmates’ accounts does
not satisfy the Commonwealth’s obligation to provide prior
notice and an opportunity to be heard to inmates regarding
deductions from inmate accounts. See Montanez I, 344 F.
App’x at 835–36 (“[A] general statement of financial
obligations and notice of the state’s ability to debit an
unspecified amount from an inmate account does not settle
the legal question of whether violations of due process
occurred . . ..”).

        At a minimum, federal due process requires inmates to
be informed of the terms of the DOC Policy and the amount
of their total monetary liability to the Commonwealth. See
Higgins, 293 F.3d at 694. In particular, the DOC must
disclose to each inmate before the first deduction: the total
amount the DOC understands the inmate to owe pursuant to
the inmate’s sentence; the rate at which funds will be
deducted from the inmate’s account; and which funds are
subject to deduction.         Further, inmates must have a
meaningful opportunity to object to the application of the
DOC Policy to their inmate accounts before the first
deductions commence. This opportunity to object is required
to protect against the possibility of error in the application of
the DOC Policy, such as mistakes in reporting of an inmate’s
total liability or to ensure that deductions are not made from




                               24
funds that are exempt.          See Id. at 693 (Veterans
Administration disability benefits are not subject to deduction
to satisfy criminal fines).

       To be clear, we do not suggest that the DOC must
provide each inmate with a formal, judicial-like hearing
before the onset of deductions. Moreover, we find nothing
substantively unreasonable about the DOC’s refusal to
provide exceptions to its across-the-board 20% rate of
deduction, in light of the fact that the DOC will not make
deductions when an inmate’s account falls below a certain
minimum. Because we find the deduction rate to be
reasonable, the DOC need not entertain a challenge to the rate
of deduction, though it must provide an opportunity for
inmates to object to potential errors in the deduction process.

       We also do not mean to suggest that inmates must
have an opportunity to be heard prior to each deduction.
Rather, after providing the required initial notice the DOC
could provide inmates with an informal opportunity to supply
written objections to prison administrators prior to the first
deduction. See, e.g., Iowa Code § 904.702(1); Ohio Admin
Code 5120-5-03(C).          We need not set forth specific
procedures, and the DOC retains discretion, consistent with
its constitutional obligations, to implement such procedures in
a flexible and cost-effective manner.

                              4.

       Applying these principles to Hale’s case, there exist
genuine disputes of material fact that preclude summary
judgment for the Corrections Officials.          First, Hale’s
sentencing hearing, standing alone, did not satisfy his federal




                              25
due process rights with regard to deductions pursuant to the
DOC Policy. See Montañez I, 344 F. App’x at 836. At no
point during the sentencing hearing was Hale ever informed
of the DOC Policy or of the fact that the DOC would
automatically deduct 20% of all funds to pay for the monetary
portion of Hale’s sentence. Second, the parties submitted
conflicting evidence as to the exact extent of the notice Hale
received regarding his sentence and the DOC Policy. The
Corrections Officials submitted a declaration asserting that
during new inmate orientation, Hale received an inmate
handbook that set forth “pertinent provisions” of the DOC
Policy, was orally informed of the Policy, and was shown an
orientation video that also included a description of the
Policy.     Further, a document in the record from Hale’s
institutional file, dated prior to the first deduction from Hale’s
account, contains a form notice outlining the parameters of
the DOC Policy.

        Although Hale admits that he received the inmate
handbook, he specifically denies that the DOC informed him
that funds would be taken from his account or the rate at
which it would be deducted. Notably, the inmate handbook
Hale received did not explain the 20% deduction rate. Hale
also specifically denies that he received any memo or other
notice regarding the DOC Policy. In addition, Hale states that
he only learned that funds would be deducted from his inmate
account after the first such deduction. There is also a dispute
of fact as to whether Hale was promptly informed of the total
amount of his criminal judgment because it was sent to his
home address while he was incarcerated. Moreover, the
Corrections Officials concede that Hale was not provided
with any opportunity to be heard before the DOC began
making deductions to his account.




                               26
       Because disputes of fact exist regarding notice and
because Hale never had any opportunity to be heard prior to
being deprived of funds in his inmate account, we will reverse
the District Court’s order granting summary judgment to the
Corrections Officials.



                              C.

       Hale also argues that the District Court erred in
holding that the DOC was entitled to qualified immunity with
regard to Hale’s claims for monetary relief. We will affirm
the District Court on this issue.

       “Qualified immunity shields government officials from
suit even if their actions were unconstitutional as long as
those officials’ actions ‘d[id] not violate clearly established
statutory or constitutional rights of which a reasonable person
would have known.’” Burns, 642 F.3d at 176 (quoting
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)) (alteration in
original).

        At the time that the deductions from Hale’s account
first occurred in February 2004, it was not clearly established
in this Court that the failure to provide prison inmates with a
pre-deprivation opportunity to object to automatic deductions
from their prison accounts violated the Due Process Clause.
In 2005, the Pennsylvania Supreme Court decided Buck v.
Beard, which could be read to suggest that a sentencing
hearing was the only pre-deprivation hearing constitutionally
required. 879 A.2d 157 (Pa. 2005). Further, earlier decisions




                              27
of our Court had held that, in some circumstances, post-
deprivation remedies were sufficient constitutional process
for deductions. See, e.g., Tillman, 221 F.3d at 422. For these
reasons, there was a sufficient lack of clarity in Third Circuit
and Pennsylvania case law regarding automatic deductions
that the Corrections Officials should be entitled to qualified
immunity in this case.

        Hale also argues that certain of the defendants are not
entitled to qualified immunity because they performed only
ministerial functions. Some courts have held that government
officials conducting ministerial acts are not entitled to
qualified immunity. See, e.g., Groten v. California, 251 F.3d
844, 851 (9th Cir. 2001). Hale’s claim, however, is
predicated on the discretionary decision regarding the
necessity or not of a predeprivation hearing and the nature of
that hearing. Therefore, qualified immunity applies.

       The fact that the defendants are entitled to qualified
immunity on Hale’s damages claim does not prevent this case
from moving forward on Hale’s claim for injunctive relief.
Hill v. Borough of Kutztown, 455 F.3d 225, 244 (3d Cir.
2006) (“[T]he defense of qualified immunity is available only
for damages claims—not for claims requesting prospective
injunctive relief.”). As a result, Hale may still proceed to trial
on his claim for injunctive relief.

                               III.

       For the foregoing reasons, we will reverse the District
Court’s order to the extent that it granted summary judgment
to the Corrections Officials on Hale’s due process claim, and
will remand this case for further proceedings regarding Hale’s




                               28
claim for injunctive relief. We will affirm the District Court’s
order in all other respects.




                              29